Citation Nr: 0413576	
Decision Date: 05/27/04    Archive Date: 06/02/04

DOCKET NO.  03-24 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New York, New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from July 1969 to July 
1971.

This matter now comes to the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 decision of the RO 
that denied service connection for PTSD.  The veteran 
submitted a notice of disagreement (NOD) in March 2002, and 
the RO issued a statement of the case (SOC) in August 2003.  
The veteran submitted a substantive appeal in August 2003.

For reasons expressed below, this appeal is being remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the veteran if further action, on his 
part, is required.


REMAND

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that the claimed, in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed, in-service stressor.  If a 
claimant did not engage in combat with the enemy, or the 
claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and testimony must be 
corroborated by credible supporting evidence.  38 C.F.R. § 
3.304(f).

In this case, the service medical evidence includes a 
clinical diagnosis of PTSD.  The veteran has alleged, as the 
in-service stressor underlying his PTSD, personal assaults by 
four or five other service members, to include an episode in 
which the veteran was attacked from behind, forced to the 
ground face down, and brutally raped at the Long Binh base in 
Vietnam in 1970.  

During the course of the appeal, the Department promulgated, 
via regulation, administrative directives as to the type of 
evidence needed to corroborate an alleged personal assault in 
service.  Effective March 7, 2002, 38 C.F.R. § 3.304(f)(3) 
provides that, if a PTSD claim is based on in-service 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to:  Records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  38 C.F.R. § 3.304(f)(3).

Likewise, evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may be found in 
these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to:  A request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f)(3).

Considering the record in light of the above criteria, the 
Board finds that further development on the question of 
whether there is credible supporting evidence that the 
claimed in-service stressor occurred is warranted.

The veteran's record of assignments reveals that he had 
served one year overseas in Vietnam, from November 1969 to 
November 1970.  

The veteran states that the personal assaults, reported 
above, occurred while he was alone at night in the exercise 
facility.  The veteran later returned to his hutch, and 
showered for two hours, trying to feel clean again.  He 
reported crying episodically for days, and not remembering 
much of the details of the assaults for at least two days 
afterwards.  The veteran still could not remember some 
details.

The veteran also states that he was unable to bring himself 
to report the assaults, or even to confide in his friends.  
He was unable to trust any others, and became increasingly 
isolated, anxious, irritable, and avoidant.

The veteran also states that he was exposed to drugs early in 
his Vietnam tour, and began smoking marijuana.  Following the 
assault, his drug use reportedly escalated, and he self-
medicated through the abuse of heroin, LSD, and speed; and he 
became increasingly violent toward others in his unit, 
especially toward those he suspected of having been the 
perpetrators of the assaults.  The veteran reportedly broke 
the arm of one person.
 
Service department records reflect that three Article 15 
proceedings had been brought against the veteran:  (1) On 
August 18, 1969, the veteran was found with an unclean rifle 
and at fault in failing to maintain such property in a clean 
condition; (2) on February 20, 1970, the veteran was found to 
have violated a lawful general order by being apprehended in 
an off limits area of the compound; and (3) from March 1, 
1971, to March 9, 1971, the veteran, without proper 
authority, did absent himself from his organization.

Service medical records, dated April 24, 1970, show 
complaints of epigastric distress for five days.  The veteran 
reported vomiting, constipation, and anorexia.  Service 
medical records also show that, on a report of medical 
history completed by the veteran in July 1971, the veteran 
reported depression and excessive worry, and a recent gain or 
loss of weight.  The examiner noted the veteran's weight loss 
occurred in Vietnam, and was now regained.   

In January 2003 statement, the veteran's former service 
comrade and good friend indicated that, in late April 1970, 
he had noticed a severe change in the veteran's behavior and 
attitude.  The former service member had attributed much of 
this change to heavy drug use.  He reported that the veteran 
had become very hostile and paranoid, and did not seem to 
trust anyone.  In May 1970, the veteran told his friend that 
he wanted to kill himself, and that something had happened 
but the veteran would not elaborate.  The former service 
member told the veteran that, no matter what happened, it was 
not worth taking his life.  He further noted that, thirty 
years later, with the help of counseling, the veteran 
admitted that he was physically raped by a group of NCOs in 
Long Binh base, Vietnam.

On these facts, the Board finds that an opinion from a VA 
mental health professional-specifically, a psychiatrist-as 
to whether the evidence establishes that the alleged stressor 
actually occurred, and if so, whether such stressor has 
caused the veteran's PTSD, would be helpful in adjudicating 
the claim on appeal.  See 38 C.F.R. § 3.304(f)(3).  The RO 
should arrange for the veteran to undergo examination only if 
one is needed to resolve the questions posed.  

Prior to obtaining the psychiatrist's opinion, to ensure that 
all due process requirements are met, the RO should also give 
the veteran another opportunity to present information and/or 
evidence pertinent to the claim on appeal, notifying him that 
he has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); see also Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  After providing the appropriate notice, the 
RO should obtain any additional evidence for which the 
veteran provides sufficient information and, if necessary, 
authorization, following the procedures prescribed in 38 
C.F.R. § 3.159 (2003).  

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA) and its implementing 
regulations.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full VCAA compliance.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA (to include arranging for 
medical examination and an opinion, if appropriate) prior to 
adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one year period).      

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  After all available records are 
associated with the veteran's claims 
file, or the time period for the 
veteran's response has expired, the RO 
should forward the veteran's entire 
claims file (to include a complete copy 
of this REMAND) to a VA psychiatrist for 
review and an opinion as to whether the 
record, in entirety, establishes that the 
claimed in-service personal assaults-to 
particularly include the claimed sexual 
assault of the veteran-occurred.  The 
report should include discussion of the 
veteran's documented history and 
assertions.  In rendering the requested 
opinion, the physician should address 
whether record establishes behavior 
changes in the veteran after the alleged 
assault(s) (which may constitute credible 
evidence of the occurrence of the claimed 
stressor).  

If the examiner determines that the 
evidence establishes in-service personal 
assault, to particularly include the 
claimed sexual assault, the psychiatrist 
should indicate whether a diagnosis of 
PTSD, on the basis of such assault(s), is 
deemed appropriate; and, if so, he/she 
should explain how the diagnostic 
criteria of PTSD are otherwise met.  

All findings, along with the complete 
rationale for the conclusions reached, 
should be set forth in a printed 
(typewritten) report.

The RO should arrange for the veteran to 
undergo examination only if such an 
examination is needed to answer the 
questions posed above.

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA (to include arranging for the 
veteran to undergo further examination, 
as appropriate) has been accomplished.  

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim on appeal 
in light of all pertinent evidence and 
legal authority.  

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran an appropriate supplemental 
SOC (to include clear reasons and bases 
for all determinations) and afford the 
veteran the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  


The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


